Judgment, Supreme Court, Bronx County (Harry Silverman, J., at hearing; Daniel FitzGerald, J., at jury trial and sentence), rendered September 3, 1996, convicting defendant of three counts of robbery in the first degree and four counts of robbery in the second degree, and sentencing him to three consecutive terms of 7 to 21 years, to run concurrently with three consecutive terms of 4 to 12 years and one term of 5 to 15 years, unanimously affirmed.
Defendant’s suppression motion was properly denied. The totality of the circumstances supports the hearing court’s determination that the defendant’s written and videotaped statements were voluntarily made (see, People v Anderson, 42 NY2d *2735). Defendant had an opportunity to confer with his mother, who had escorted him to the station house, and he was at all times well treated. Since he was identified at a lineup by three out of six witnesses, the detective’s statement that he had been “identified” was not a deception (see, People v Tarsia, 50 NY2d 1, 11). The amount of time defendant spent in custody prior to making his videotaped statement does not warrant a conclusion that such statement was involuntary or that his arraignment was delayed in order to prevent the attachment of the right to counsel (see, People v Dairsaw, 46 NY2d 739, cert denied 440 US 985). Much of the delay was caused by appropriate efforts to arrange a lineup, for viewing by six witnesses, and by providing defendant with an opportunity to sleep before making the videotaped statement. Moreover, the delay was not excessive given the normal delays occasioned by the arraignment process even without any special investigative activity by the police (see, People ex rel. Maxian v Brown, 77 NY2d 422).
We perceive no abuse of sentencing discretion.
We have considered and rejected defendant’s remaining claims, including those contained in his pro se supplemental brief. Concur — Williams, J. P., Ellerin, Wallach and Rubin, JJ.